UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 8) YOUNG INNOVATIONS, INC. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ ] Rule 13d-1(c) [ X ] Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP Number 987Schedule 13G 1. NAME OF REPORTING PERSON IRS. IDENTIFICATION NUMBER. OF ABOVE PERSON (ENTITIES ONLY) George E. Richmond 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 6. SHARED VOTING POWER -0- 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER -0- 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES x Amount excludes 1,102 shares of Common Stock held by Mr.Richmond’s spouse. Mr.Richmond has no voting or dispositive power over such shares and disclaims beneficial ownership of the 1,102 shares. x Amount excludes 49,282 shares of Common Stock held by the Richmond Foundation for which Mr.Richmond serves as President. The voting and disposition of the shares held by the Richmond Foundation requires theapproval of a majority of themembers(currently three). Mr.Richmond disclaims beneficial ownership of the 49,282shares. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 27% TYPE OF REPORTING PERSON IN CUSIP Number 987Schedule 13G Item 1. (a) Name of Issuer: Young Innovations, Inc. (b) Address of Issuer’s Principal Executive Offices: 13705 Shoreline Court East Earth City, MO 63045 Item 2. (a) Name of person filing: George E. Richmond (b) Address of principal business office or, if none, residence: 13705 Shoreline Court East Earth City, MO 63045 (c) Citizenship: United States citizen (d) Title of Class of Securities: Common Stock, par value $.01 per share (e) CUSIP Number: 987 Item 3. If this statement is filed pursuant to sections 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. (a) [ ] Broker or dealer registered under section 15 of the Act. (b) [ ] Bank as defined in section 3(a)(6) of the Act. (c) [ ] Insurance company as defined in section 3(a)(19) of the Act. (d)
